Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
	Applicant has significantly amended claims 1, 2,5, 8 & 11 and cancelled claims 3-4, 6-7, & 9-10. The amendment has overcome claim objections issued for claims 1-2, 5, 8, & 11 and rejections 112b issued based on invoking  of 112f for claims 1-2, 5 & 8. 
The claims objections and rejections 112b for these claims has been withdrawn.
The Applicant’s arguments, against issuance of rejections 103 for claims 1-2, 5, 8 & 11, based on the significant amendment has been reviewed and found persuasive. The rejections 103 issued for claims 1-2, 5, 8 & 11 has been withdrawn. 
The case has now been placed in allowable condition.
Allowable Subject Matter
	Reasons for Allowance
Claims 1-2, 5, 8 & 11 are allowed.
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s Remarks  filed on 9/17/2021 with respect to arguments and amendments that point out and make clear the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497